  Case 4:20-cr-06002-SAB            ECF No. 98        filed 04/14/20     PageID.347 Page 1 of 2




      United States District Court, Eastern District of Washington
                              Magistrate Judge Mary K. Dimke

 USA v. JOSE MARIA LOPEZ                                   Case No. 4:20-CR-6002-SAB-1
 ORDUNO


 Arraignment on Superseding Indictment:                                                       04/14/2020
 Motion for Release from Detention (ECF No. 83):


 ☒ Sara Gore, Courtroom Deputy [R]                    ☒ Stephanie Van Marter, US Atty [S-Video]
 ☐ Pam Howard, Courtroom Deputy [Y]                   ☒ Jeremy Sporn, Defense Atty [Y-Video]
 ☒ Erica Helms, US Probation / Pretrial               ☒ Interpreter – Cristina Perez Lopez [R]
   Services Officer [Tele]
 ☒ Defendant present ☒ in custody, appearing          ☐ Defendant not present / failed to appear
   by video from BCJ.


 ☒    Rights given                                    ☒    Defendant continued detained
 ☒    Acknowledgment of Rights filed                  ☐    Conditions of release as previously imposed
 ☒    Defendant was sent copy of charging document
      via USPS.
 ☒    Defendant waived reading of charging document
 ☐    Charging document read in open court

                                             REMARKS
       The Defendant agreed to appear via video conference from the Benton County Jail.
Arraignment:
         Defendant states he has not received the charging documents.
         Defense counsel informed the court he mailed them on April 8th to the Benton County Jail and
filed a notice of certification today.
         Defendant appeared and was assisted by counsel and advised of their rights and the allegations
contained in the charging document.
         The Defendant acknowledged to the Court that their true and correct name is: Jose Maria Lopez
Orduno.
         “Not guilty” plea entered.
         Discovery to be provided pursuant to the local rule on discovery.

Motion for Release from Detention:
        Defense counsel argued why the Defendant should be released. New release address in Pasco in
which the defendant will be living with his cousin and family. The Covid-19 virus and update with
current numbers and deaths. Releasing the defendant would minimize the risk of him getting Covid-19.




Digital Recording/R-326               Time: 2:28 p.m. – 3:36 p.m.                                   Page 1
  Case 4:20-cr-06002-SAB           ECF No. 98      filed 04/14/20     PageID.348 Page 2 of 2




       Colloquy between court and counsel re USA allegations and proceeding forward today.

       Defense counsel continues argument regarding Defendant’s release.

        USA argued why the Court should not reopen detention and why there are no conditions of
release which will reasonably assure Defendant’s appearance as required and/or the safety of the
community.


The Court ordered:
      1. Defendant’s Motion for Release from Detention is denied.
      2. Defendant’s Motion to Expedite is granted.
       3. That there is no combination of conditions to assure the Defendant’s appearance as required
          or conditions to ensure that Defendant is not a danger to the community.




Digital Recording/R-326             Time: 2:28 p.m. – 3:36 p.m.                                Page 2
